
	
		III
		111th CONGRESS
		1st Session
		S. RES. 266
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Mr. Durbin, Mr.
			 Harkin, Mr. Kerry,
			 Mr. Dodd, Mr.
			 Wyden, Mr. Menendez,
			 Ms. Stabenow, Ms. Klobuchar, Mr.
			 Casey, Mr. Franken,
			 Mr. Brown, Mr.
			 Reed, Mr. Sanders,
			 Mrs. Murray, Mr. Merkley, Mr.
			 Lautenberg, Mr. Levin,
			 Mr. Leahy, Mr.
			 Begich, Mr. Lieberman,
			 Mrs. Boxer, Mrs. McCaskill, Mr.
			 Akaka, Mrs. Shaheen,
			 Mr. Kaufman, Mr. Webb, and Mr.
			 Tester) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the contributions of John
		  Sweeney to the United States labor movement.
	
	
		Whereas John Sweeney was born in the Bronx, New York, to
			 hard-working Irish immigrant parents, who instilled in him a sense of faith, a
			 commitment to justice, and a love for the United States and its infinite
			 potential to provide opportunity to all people;
		Whereas John Sweeney was raised by his father, a bus
			 driver, and his mother, a domestic worker, who both worked hard to allow him to
			 attend St. Joseph's School, Cardinal Hayes High School, and Iona College, where
			 he worked as a porter and a grave digger to help pay for his tuition;
		Whereas because of his upbringing and his experiences
			 growing up, John Sweeney gave up a high-paying career to dedicate his life to
			 helping the labor movement and improving the lives of millions of working
			 families across the United States;
		Whereas John Sweeney's career in the labor movement has
			 taken him from working on behalf of the factory workers of the International
			 Ladies' Garment Workers' Union (ILGWU) and the doormen and cleaning women of
			 the Service Employees International Union (SEIU) to being elected, in October
			 1995, to serve as the president of the American Federation of Labor and
			 Congress of Industrial Organizations (AFL–CIO);
		Whereas John Sweeney transformed labor organization and
			 engaged the people of the United States on economic justice issues through
			 methods such as the innovative Justice for Janitors campaign,
			 while also nearly doubling the membership of the SEIU during his time as its
			 president, making it the first union to reach 1,000,000 members;
		Whereas John Sweeney led efforts at SEIU that resulted in
			 landmark equal wage rulings for female building employees and launched an
			 organization drive that gave nearly 20,000 home care employees a voice in
			 improving their own income and working conditions;
		Whereas John Sweeney has served as a transformational
			 figure for millions of working individuals in the United States, and as
			 president of the AFL–CIO, he has worked to revitalize and modernize the role of
			 labor unions, train a new generation of organizers, promote diversity in union
			 leadership, and make unions a driving force for social justice;
		Whereas under John Sweeney's leadership, the National
			 Labor College has become a first-rate institute of higher learning, providing
			 an unparalleled opportunity for advancement to countless workers in the United
			 States;
		Whereas John Sweeney has fought on multiple fronts for
			 legislation that advances justice, opportunity, and fairness for workers and
			 their families, including legislation for a fair minimum wage, increased family
			 leave, and improved worker health and safety rules;
		Whereas because of his mother's experiences as a domestic
			 worker, John Sweeney has personally dedicated himself to working on a Domestic
			 Workers Bill of Rights for the State of New York;
		Whereas John Sweeney has championed the effort to provide
			 high-quality health care that is affordable and available to everyone in the
			 United States; and
		Whereas John Sweeney, as an author, father, grandfather,
			 organizer, and inveterate advocate for the voiceless, continues to inspire a
			 new generation of labor leaders: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 contributions that John Sweeney has made to the labor movement and to the lives
			 of working men and women across the United States;
			(2)congratulates
			 John Sweeney on his decades of extraordinary and dedicated service; and
			(3)honors John
			 Sweeney for his commitment to economic and social justice and his tireless
			 advocacy on behalf of the working families of this Nation.
			
